PER CURIAM.
Bank of America, N.A. appeals an order denying its motion to vacate a voluntary dismissal of its foreclosure complaint against Manuel and Suzanne Vidal. Upon our review of the record below, it is apparent that the trial court concluded it was without jurisdiction to consider the motion. This was an erroneous conclusion, and we therefore reverse and, remand.1 See Wells Fargo Bank, NA v. Haecherl, 56 So.3d 892 (Fla. 4th DCA 2011). We express no opinion on the legal sufficiency or the merits of the motion to vacate.
Reversed and remanded for proceedings consistent with this opinion.

. We review de novo the trial court’s legal determination that it was without jurisdiction to consider the motion to vacate. See Southern Baptist Hosp. of Fla., Inc. v. Welker, 908 So.2d 317 (Fla.2005); Nissen v. Cortez Moreno, 10 So.3d 1110 (Fla. 3d DCA 2009).